Citation Nr: 1143164	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-41 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to May 1963 and from March 1964 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, which, in pertinent part, denied service connection for PTSD.

This matter was previously before the Board in June 2011 at which time it was remanded for additional development.  It is now returned to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2009, the RO requested that the Social Security Administration provide a complete copy of any and all adjudications and the records underlying those adjudications for disability benefits of the Veteran.  Later in April 2009, the Social Security Administration provided the RO with records of a different Social Security Administration disability beneficiary.  The Veteran's records have not been received.  

While Social Security Administration determinations are not binding on the Board, medical and administrative records related to a Veteran's Social Security Administration disability compensation benefits claim are potentially important to the current claim before the Board, in that they may provide a basis for entitlement to service connection.  As such, the Board must remand so that the RO can make arrangements to obtain the correct Social Security Administration records of the Veteran.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

Additionally, in its June 2011 Remand, the Board sought to afford the Veteran a VA examination in order to obtain an opinion as to whether the Veteran met the criteria for a diagnosis of PTSD, whether his asserted stressors support such diagnosis, and whether any other acquired psychiatric disorder found to be present was etiologically related to his period of active service.  A VA examination report dated in August 2011 shows that the Veteran's entire claims file was reviewed in conjunction with formulating the requested opinion.  The examiner found that the Veteran did not have a current psychiatric disability.  

As the Social Security Administration records are potentially relevant to the question of whether there is a current disability, it may be necessary to afford the VA examiner an opportunity to review any records obtained from the Social Security Administration.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain a complete copy of any and all adjudications and the records underlying the adjudications of the Veteran's claims for Social Security Administration disability benefits.  

Efforts to obtain the records should continue until it is determined that they do not exist, or that further efforts to obtain the records would be futile.  

The Veteran must be notified of any records that cannot be obtained, of VA's efforts to obtain the records, and of any additional actions that will be undertaken. 

2.  If additional relevant records are obtained from the Social Security Administration, the claims folder including those records, should be referred to the examiner who provided the August 2011 VA examination report. 

After specifically considering all additional evidence of record, the examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If PTSD is not diagnosed, the examiner must specify the criteria that are not met.

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner must specify the stressors that support the diagnosis.  

With respect to any other acquired psychiatric disorders found to be present, the examiner is directed to provide an opinion as to whether it is as likely as not that the disorder originated while the Veteran was serving on active duty or is otherwise the result of a disease or injury in service, including traumatic events.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  Any opinions expressed must be accompanied by a complete rationale.

If the original examiner is no longer available to provide requested opinion, another equally qualified VA examiner shall provide the necessary additional opinion.  The need for an additional examination of the Veteran is left to the discretion of the VA examiner. 

3.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken.

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


